





Exhibit 10.3


COMPASS MINERALS INTERNATIONAL, INC.
2015 INCENTIVE AWARD PLAN



RESTRICTED STOCK UNIT AWARD GRANT NOTICE


Compass Minerals International, Inc., a Delaware corporation (the “Company”),
hereby grants to the participant listed below (the “Participant”) the restricted
stock units (the “RSUs”) described in this Restricted Stock Unit Grant Notice
(this “Grant Notice”), subject to the Compass Minerals International, Inc. 2015
Incentive Award Plan (as amended from time to time the “Plan”) and the Rules,
Policies and Procedures for Equity Awards Granted to Employees, dated February
21, 2017 (the “Rules”), each of which is incorporated into this Grant Notice by
reference. In addition, the RSUs are subject to the Company’s Compensation
Clawback Policy, dated February 2016, and any successor policy thereto (the
“Clawback Policy”). This Grant Notice will constitute an “Award Agreement” under
the terms of the Plan.
Participant:
_______________________
Grant Date:
_______________________
Number of RSUs:
_______________________
Vesting Schedule:
[Subject to the Rules and to achievement of the Performance Hurdle / Performance
Goal set forth below, the RSUs will vest on the third anniversary of the Grant
Date (the “Vesting Date”).]
Dividend Equivalents:
Participant will be entitled to receive Dividend Equivalents (as such term is
defined in the Plan) in accordance with terms set forth in the Rules.
Payment:
Subject to the Rules, the Participant will receive a number of shares of Stock
(in either certificate or book entry form) equal to the number of RSUs subject
to this Grant Notice within 30 days following the Vesting Date; provided,
however, that if the Participant’s service with the Company and its Subsidiaries
(as such term is defined in the Plan) ends prior to the Vesting Date under
circumstances that entitle the Participant to payment under the Rules, then the
time of payment and the number of shares that the Participant will receive will
be determined in accordance with the Rules.
[Performance Hurdle / Performance Goal:]
[The Company must achieve $_________ or more of EBITDA, as determined by the
Compensation Committee, for 20__.]



By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Clawback Policy and the Rules. Participant has
reviewed the Plan, this Grant Notice, the Clawback Policy and the Rules in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
this Grant Notice, the Clawback Policy and the Rules. If there is any conflict
between the terms and conditions of this Grant Notice and the Rules, the Rules
will control. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Compensation Committee of the
Company’s Board of Directors upon any questions arising under this Grant Notice,
the Plan, the Clawback Policy and the Rules.
COMPASS MINERALS INTERNATIONAL, INC.
 
PARTICIPANT
By:
 
 
 
Name:
 
 
Participant Name:
Title:
 
 
 



